Citation Nr: 0530303	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  98-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for gouty 
arthritis, multiple joints, and if so, entitlement to service 
connection for the same.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.  The Board notes that the veteran 
moved to Virginia in 2003; therefore, his claim falls under 
the jurisdiction of the Roanoke RO.  

The veteran appeared before the undersigned Veterans Law 
Judge at a Travel Board hearing sitting in Roanoke in March 
2004, to present testimony on the issues on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

A review of the record reveals that the veteran's claim for 
service connection for gouty arthritis of multiple joints was 
originally denied by a January 1982 rating decision.  The RO 
effectively reopened the claim in the August 2005 
supplemental statement of the case, when it reviewed the 
merits of the case and denied the claim.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  


FINDINGS OF FACT

1.  In January 1982, the RO denied the veteran's claim for 
service connection for gouty arthritis.  The veteran did not 
appeal this decision.

2.  Evidence presented since the January 1982 denial is new 
and material, as it bears directly on the specific matters 
under consideration, and is it so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's gouty arthritis was first documented many 
years after service, and has not been medically related to 
his service.  


CONCLUSIONS OF LAW

1.  The January 1982 RO decision denying service connection 
for gouty arthritis, multiple joints, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence added to the record since the January 1982 
rating decision is new and material; thus, the claim of 
entitlement to service connection for gouty arthritis, 
multiple joints, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).

3.  The veteran's gouty arthritis, multiple joints, was not 
incurred or aggravated in his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

The veteran contends that he is entitled to service 
connection for gouty arthritis.  By rating decision in 
January 1982, the RO denied the veteran's claim on the basis 
that the evidence did not establish that there was an in-
service occurrence of the disorder.  The evidence of record 
at that time consisted of parts of the veteran's service 
medical records and post-service treatment records. The 
veteran did not appeal the RO's decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, in 
September 1997, the law in effect when the claim was filed is 
applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).   In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), it was noted that "such 
evidence could be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim."

In September 1997, the veteran attempted to reopen his claim 
for service connection by submitting additional treatment 
records.  Upon denial of his claim, he perfected his appeal.  
During the course of the appeal, in October 2004, the veteran 
underwent VA examination.  A medical opinion referable to the 
etiology of the veteran's gouty arthritis was offered.  The 
Board finds that this opinion is new, in that it was not 
previously of record.  It is also material, in that it bears 
directly and substantially upon the specific matter under 
consideration, i.e., a connection to service, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

As such, the veteran's claim is reopened, and to that extent 
only, the appeal is granted.  Since the RO reopened the claim 
and considered the merits in the first instance in August 
2005, the Board finds no prejudice to the veteran for the 
Board to now reopen and adjudicate on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).   

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

It is evident from claims file that the veteran experienced 
some swelling of the ankles while in service.  It is also 
clear that the veteran now experiences bouts of gouty 
arthritis in the ankles, feet, and other parts of his body, 
to include his knee, shoulder, elbow, and hand.  The question 
that remains for the Board, therefore, is whether medical 
evidence of a nexus exists between his service and his 
current disability. 

In October 2004, the veteran underwent a VA examination to 
determine the nature and extent of any gouty arthritis 
diagnosed.  The veteran was found to have gout in his feet, 
as confirmed by x-ray that demonstrated both degenerative 
changes and soft tissue calcifications and erosions 
consistent with gout.  The examiner reviewed the veteran's 
claims folder, to include the available service medical 
records and the post-service treatment.  He opined that it 
was not likely that the veteran's gout was of service origin.  
He further indicated that from a review of the record, the 
veteran probably did not develop gout until the late 1970's 
or early 1980's.  

The Board notes that this is the sole medical opinion of 
record regarding the etiology of the veteran's current 
disability.  The examiner provided a plausible basis for his 
opinion, after having reviewed the claims file.  These 
factors add to the credibility of the opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  Also, the 
available records do not contradict the opinion.  The veteran 
separated from service in 1953, without subjective complaints 
of gout.  His November 1953 separation examination was 
negative for any clinical findings referable to his 
musculoskeletal system.  The first documented instance of 
treatment for gout is in December 1979, some twenty-six years 
after service.  Absent evidence to the contrary, the Board is 
not in a position to question the medical opinion of record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection; 
therefore, the benefit of the doubt provision does not apply.  
Service connection is not warranted for gouty arthritis.

Veterans Claims Assistance Act

As a final matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
require VA to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The United States Court of Appeals for 
Veterans' Claims (Court) has held that this notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Regulations also dictate that VA has a duty 
to assist claimants, essentially providing that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(A) 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the Board finds that the veteran has 
received proper notice of the evidence and information 
necessary to substantiate his claim through discussions in 
correspondence, the rating decisions, and the supplemental 
statements of the case.  By letter in August 2004, he was 
also notified of the burdens placed on him and on VA for 
producing or obtaining evidence.  In December 2004, he was 
asked to send VA any evidence he had in his possession that 
pertained to his appeal.

Regarding the duty to assist, the Board notes that the 
veteran's complete service medical records are unavailable, 
due to the fire at the National Personnel Records Center 
(NPRC).  Under such circumstances, the VA has a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the service medical records.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  In that regard, 
the information of record indicates that efforts to obtain 
additional service medical records were not successful.  
Specifically, the RO requested a search for Morning Reports 
and medical treatment records in the custody of the Office of 
the Surgeon General (SGO).   A negative reply was received in 
April 1991.  With consideration of the facts set forth above, 
and in light of the apparent unavailability of portions of 
the service medical records, the Board is satisfied that VA's 
duty has been met and that reasonable efforts to reconstruct 
the veteran's service records have been made.  

The Board notes also that all identified and relevant post-
service treatment records have been secured and associated 
with the claims file.  Additionally, the veteran has been 
medically evaluated in conjunction with his claim.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

ORDER

Entitlement to service connection for gouty arthritis, 
multiple joints is denied. 


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


